             Case 1:19-cr-00251-LM Document 14 Filed 02/03/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                                )
                                                        )
        v.                                              )
                                                        )          Case No. 19-cr-251-LM
JOHNATHON IRISH                                         )
     defendant.                                         )

                           GOVERNMENT’S PROPOSED WITNESS LIST

        The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire, hereby offers the following list of potential witnesses that may be

called at trial:

             1. Christopher Beckstrom, FBI;

             2. Special Agent Philip Christiana, FBI;

             3. Peter Duguay;

             4. Special Agent John Forte, ATF;

             5. Task Force Officer Kevin Frank LeBlanc, FBI;

             6. David Marcotte;

             7. Elizabeth Millett;

             8. Neil Prive;

             9. Dylan Roosa;

             10. Gerald Roya;

             11. Special Agent Shayne Tongbua, FBI; and

             12. Roscoe Whitney




                                                 1
          Case 1:19-cr-00251-LM Document 14 Filed 02/03/20 Page 2 of 2




       The government reserves the right to seek leave to amend its witness list as necessary.

                                                    Respectfully submitted,


                                                    UNITED STATES OF AMERICA, by
                                                    SCOTT W. MURRAY
                                                    United States Attorney


Date: February 3, 2020                      By:      /s/ Anna Krasinski
                                                    Anna Krasinski
                                                    Assistant U.S. Attorney
                                                    Bar No: (WV) 12762
                                                    53 Pleasant Street, 5th Floor
                                                    Concord, NH 03301
                                                    anna.krasinski@usdoj.gov
                                                    (603) 225-1552

                                            By:     /s/ Kasey Weiland
                                                    Kasey Weiland
                                                    Assistant U.S. Attorney
                                                    Bar No. 272495
                                                    53 Pleasant Street, 4th Floor
                                                    Concord, NH 03301
                                                    (603) 225-1552
                                                    kasey.weiland2@usdoj.gov




                                                2
